Exhibit 10.4

TYCO INTERNATIONAL PUBLIC LIMITED COMPANY

2012 SHARE AND INCENTIVE PLAN

(AMENDED AND RESTATED AS OF NOVEMBER 17, 2014)

ARTICLE I

PURPOSE

1.1 Purpose. The purposes of this Tyco International Public Limited Company 2012
Share and Incentive Plan (the “Plan”) are to promote the interests of Tyco
International Public Limited Company (and any successor thereto) by (i) aiding
in the recruitment and retention of Directors and Employees, (ii) providing
incentives to such Directors and Employees by means of performance-related
incentives to achieve short-term and long-term performance goals,
(iii) providing Directors and Employees an opportunity to participate in the
growth and financial success of the Company, and (iv) promoting the growth and
success of the Company’s business by aligning the financial interests of
Directors and Employees with that of the other shareholders of the Company.

1.2 Effective Date. The effective date of the original of this Plan was
October 1, 2012. The effective date of this Amended and Restated Plan is
November 17, 2014.

ARTICLE II

DEFINITIONS

For purposes of the Plan, the following terms have the following meanings,
unless another definition is clearly indicated by particular usage and context:

“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.

“Acquired Grantee” means the grantee of a share-based award of an Acquired
Company and may include a current or former Director of an Acquired Company.

“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:

(a) “Share Options” awarded pursuant to Section 4.3;

(b) “Share Appreciation Rights” awarded pursuant to Section 4.3;

(c) “Short-Term Performance Awards” awarded pursuant to Section 4.4;

(d) “Long-Term Performance Awards” awarded pursuant to Section 4.5;

(e) “Other Share-Based Awards” awarded pursuant to Section 4.6;

(f) “Nonemployee Director Awards” awarded pursuant to Section 4.7; and

(g) “Substitute Awards” awarded pursuant to Section 4.8.

 

1



--------------------------------------------------------------------------------

“Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award.

“Board” means the Board of Directors of the Company.

“Cause” means misconduct that is willfully or wantonly harmful to the Company or
any of its Subsidiaries, monetarily or otherwise.

“Change in Control” means the first to occur of any of the following events:

(a) any “person” (as defined in Section 13(d) and 14(d) of the Exchange Act),
excluding for this purpose, (i) the Company or any Subsidiary or (ii) any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly of securities of the Company
representing more than 30 percent of the combined voting power of the Company’s
then outstanding securities; provided, however, that no Change in Control will
be deemed to have occurred as a result of a change in ownership percentage
resulting solely from an acquisition of securities by the Company; or

(b) persons who, as of the Effective Date of the Plan constitute the Board (the
“Incumbent Directors”) cease for any reason (including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
director of the Company subsequent to the Effective Date of the Plan shall be
considered an Incumbent Director if such person’s election or nomination for
election was approved by a vote of at least 50 percent of the Incumbent
Directors; but provided further, that any such person whose initial assumption
of office is in connection with an actual or threatened proxy contest relating
to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a “person” (as defined in
Section 13(d) and 14(d) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director; or

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80 percent of the assets of the Company (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of the Company immediately prior to such
Business Combination beneficially own directly or indirectly more than
50 percent of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of the Company; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

“Change in Control Termination” shall mean a Participant’s Involuntary
Termination that occurs during the period beginning 60 days prior to the date of
a Change in Control and ending two years after the date of such Change in
Control.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation and Human Resources Committee of the Board or
any successor thereof or any subcommittee of the Board to which the Board has
delegated power to act under or pursuant to the provisions of the Plan.

 

2



--------------------------------------------------------------------------------

“Company” means Tyco International Public Limited Company, or any successor
thereto.

“Consultant” means an individual who provides bona fide services to the Company
or any Subsidiary, other than an Employee or Director.

“Deferred Share Unit” means a Unit granted under Section 4.6 or 4.7 to acquire
Shares upon Termination of Employment or Termination of Directorship, subject to
any restrictions that the Committee, in its discretion, may determine.

“Director” means a member of the Board.

“Disabled” or “Disability” means the inability of the Director or Employee to
perform the material duties pertaining to such Director’s directorship or such
Employee’s employment due to a physical or mental injury, infirmity or
incapacity for 180 days (including weekends and holidays) in any 365-day period.
The existence or nonexistence of a Disability shall be determined by an
independent physician selected by the Company and reasonably acceptable to the
Director or Employee.

“Dividend Equivalent” means an amount equal to the cash dividend or the Fair
Market Value of the share dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.

“Effective Date” means October 1, 2012.

“Employee” means any individual who performs services as an officer or employee
of the Company or a Subsidiary (including any Director who is also an Employee).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Share Option or with respect to which the amount of any
payment pursuant to a Share Appreciation Right is determined.

“Fair Market Value” means, on a given date, (i) the closing sale price of the
Shares on the New York Stock Exchange (NYSE) Composite Tape on such date (or the
next preceding day if no sales were reported for such date), or (ii) if the
Shares are not listed or admitted on the NYSE, but are traded on another
national securities exchange or in an over-the-counter market, the last sales
price on such date, or if no last sales price is reported, the average of the
closing bid and ask price for the Shares on such date (or the next preceding day
if no such information was reported for such date) or (iii) if the Shares are
neither listed on a national securities exchange nor traded in an
over-the-counter market, a price determined by the Committee by the reasonable
application of a reasonable valuation method.

“Fair Market Value Share Option” means a Share Option with an Exercise Price
that is fixed by the Committee at a price equal to the Fair Market Value of a
Share on the date of grant.

“GAAP” means United States generally accepted accounting principles.

“Incentive Share Option” means a Share Option granted under Section 4.3 of the
Plan that meets the requirements of Code Section 422 and any related regulations
and is designated in the Award Certificate to be an Incentive Share Option.

“Involuntary Termination” means a Termination of Employment of the Participant
initiated by the Company or a Subsidiary for any reason other than Cause,
Disability or death.

“Key Employee” means an Employee who is a “covered employee” within the meaning
of Code Section 162(m)(3).

 

3



--------------------------------------------------------------------------------

“Long-Term Performance Award” means an Award granted under Section 4.5 of the
Plan.

“Non-Employee Director” means any member of the Board, elected or appointed, who
is not an Employee of the Company or a Subsidiary.

“Nonqualified Share Option” means any Share Option granted under Section 4.3 of
the Plan that is not an Incentive Share Option.

“Participant” means an Employee, a Director, a prospective Employee or Director,
and a Consultant who, in each case, is selected by the Committee to participate
in the Plan. Participant shall also include any Acquired Grantee.

“Performance Cycle” means, with respect to any Award that is intended to be a
Short-Term Performance Award or Long-Term Performance Award, a period of no less
than six months over which the level of performance will be assessed.

“Performance Measure” means, with respect to any Short-Term Performance Award or
Long-Term Performance Award, the business criteria selected by the Committee to
measure the level of performance during the Performance Cycle. The Performance
Measures, which must be objective, shall be based on one or more of the
following criteria:

a. Earnings (including earnings before or after interest, taxes, depreciation
and amortization);

b. Net income;

c. Operating income;

d. Return on shareowners’ equity;

e. Return on assets

f. Return on investment before or after the cost of capital;

g. Changes in net assets (whether or not multiplied by a constant percentage
intended to represent the cost of capital);

h. Expense management;

i. Improvements in capital structure;

j. Profitability of an identifiable business unit or product;

k. Maintenance or improvement of profit margins;

l. Share price;

m. Market share;

n. Revenues or sales;

o. Costs;

p. Cash flow (including free cash flow);

q. Working capital;

r. Credit rating;

s. Improvement in workforce diversity;

t. Employee retention;

u. Closing of corporate transactions;

v. Strategic plan development and implementation;

w. Independent industry ratings or assessments; and

x. Total shareowners’ return.

Any Performance Measure used may be measured, as applicable, (i) in absolute
terms, (ii) in relative terms (including the passage of time and/or against
other companies or financial metrics), (iii) on a per share basis, (iv) against
the performance of the Company as a whole or against particular entities,
segments, operating units or products of the Company, (v) on a pre-tax or
after-tax basis, and (vi) in tandem with any other Performance Measure. Awards
issued to persons who are not Key Employees on the date of grant may take into
account any other factors deemed appropriate by the Committee.

“Performance Unit” means a Long-Term Performance Award or Short-Term Performance
Award denominated in dollars or Units (other than a performance based Share
Option).

 

4



--------------------------------------------------------------------------------

“Plan” means the Tyco International Public Limited Company 2012 Share and
Incentive Plan, as it may be amended from time to time.

“Premium-Priced Share Option” means a Share Option, the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.

“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

“Restricted Shares” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.

“Restricted Unit” means a Unit granted under Section 4.6 to acquire Shares or an
equivalent amount in cash, which Unit is subject to any restrictions that the
Committee, in its discretion, may impose.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Share” means an ordinary share in the capital of the Company and such other
securities or property as may become subject to Awards pursuant to an adjustment
made under Sections 5.3 and 5.4 of the Plan. References in Award Certificates or
ancillary documentation related to this Plan to “stock” shall be construed as
references to “Shares” for the purposes of this Plan.

“Short-Term Performance Award” means an Award of cash or Shares granted under
Section 4.4 of the Plan.

“Share Appreciation Right” means a right granted under Section 4.3 of the Plan
in an amount in cash or Shares equal to any difference between the Fair Market
Value of the Shares as of the date on which the right is exercised and the
Exercise Price.

“Share-Based Award” means an Award granted under Section 4.6 of the Plan and
denominated in Shares.

“Share Option” means a right to purchase from the Company a stated number of
Shares at a specified price for a defined period of time. Share Options awarded
under the Plan may be in the form of Incentive Share Options or Nonqualified
Share Options.

“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting share or voting power is beneficially owned directly or
indirectly by the Company.

“Target Amount” means, for any Short-Term Performance Award or Long-Term
Performance Award, the targeted amount of compensation that would be achieved if
the relevant Performance Measure is fully (100%) attained, as determined by the
Committee.

“Target Vesting Percentage” means the percentage of any Short-Term Performance
Award or Short-Term Performance Award that would vest assuming the Performance
Measure(s) applicable to such Award are fully (100%) attained, as determined by
the Committee.

“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined by
the Company.

“Termination of Employment” means the date of cessation of a Participant’s
employment or consulting relationship (or directorship in the case of a
Nonemployee Director) with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company.

“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Share Units, the potential right to acquire one Share.

 

5



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

3.1 Committee. The Plan will be administered by the Committee

3.2 Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board, will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:

(a) Interpret and administer the Plan and any instrument or agreement relating
to the Plan;

(b) Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;

(c) Select Participants to receive Awards under the Plan;

(d) Determine the form of an Award, the number of Shares subject to each Award,
all the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting, the designation of Share Options as Incentive
Share Options or Nonqualified Share Options, and the circumstances in which an
Award may be settled in cash or Shares or may be cancelled, forfeited or
suspended, and the terms of the Award Certificate;

(e) Determine whether Awards will be granted singly, in combination or in
tandem;

(f) Establish and interpret Performance Measures in connection with Short-Term
Performance Awards and Long-Term Performance Awards, evaluate the level of
performance over a Performance Cycle and certify the level of performance
attained with respect to Performance Measures;

(g) Subject to Section 6.1 and 4.3(g), waive or amend any terms, conditions,
restriction or limitation in the Plan or in an Award Certificate, or correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award Certificate;

(h) Make any adjustments to the Plan (including but not limited to adjustment of
the number of Shares available under the Plan or any Award) and any Award
granted under the Plan as may be appropriate pursuant to Sections 5.3 and 5.4;

(i) Determine and set forth in the applicable Award Certificate the
circumstances under which Awards may be deferred and the extent to which a
deferral will be credited with dividend equivalents and interest thereon;

(j) Subject to Section 7.1, determine whether an Award may be transferable;

(k) Establish any subplans and make any modifications to the Plan or to Awards
made hereunder (including the establishment of terms and conditions not
otherwise inconsistent with the terms of the Plan) that the Committee may
determine to be necessary or advisable for grants made in countries outside the
United States to comply with, or to achieve favorable tax treatment under,
applicable foreign laws or regulations;

(l) Appoint such agents as it shall deem appropriate for proper administration
of the Plan; and

(m) Take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

 

6



--------------------------------------------------------------------------------

3.3 Effect of Determinations. All determinations of the Committee will be final,
binding and conclusive on all persons having an interest in the Plan.

3.4 Delegation of Authority. The Board or the Committee, in its discretion and
consistent with applicable law and regulations, may delegate to the Chief
Executive Officer of the Company or any other officer or group of officers as it
deems to be advisable, the authority to select Participants to receive an Award
and to determine the number of Shares under any such Award, subject to any terms
and conditions that the Board or the Committee may establish. When the Board or
the Committee delegates authority pursuant to the foregoing sentence, it will
limit, in its discretion, the number of Shares or aggregate value that may be
subject to Awards that the delegate may grant. Only the Committee will have
authority to grant and administer Awards to Directors, Key Employees and other
Reporting Persons or to delegates of the Committee, and to establish and certify
Performance Measures.

3.5 Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, including Employees, and the Committee, the
Company and the officers and directors of the Company may rely upon the advice,
opinions or valuations of the advisors so employed.

3.6 No Liability; Indemnification. No member of the Committee or any person
acting as a delegate of the Committee with respect to the Plan will be liable
for any losses resulting from any action, interpretation or construction made in
good faith with respect to the Plan or any Award granted under the Plan. To the
maximum extent permitted by applicable laws, each member of the Committee shall
be indemnified and held harmless by the Company against and from (i) any loss,
cost, liability, or expense that may be imposed upon or reasonable incurred by
him or her in connection with or resulting from any claim, action, suit or
proceeding to which he or she may be a party or in which he or she may be
involved by any reason of any action taken or failure to act under the Plan or
any Award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit or proceeding against him or her,
provided he or she shall give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to defend it on his or
her own behalf. The foregoing right of indemnification shall not be exclusive of
any other rights of indemnification to which such persons may be entitled under
the Company’s charter documents, by contract, as a matter of law, or otherwise,
or under any power that the Company may have to indemnify them or hold them
harmless.

ARTICLE IV

AWARDS

4.1 Eligibility. All Participants and Employees are eligible to be designated to
receive Awards granted under the Plan, except as otherwise provided in this
Article IV.

4.2 Form of Awards. Awards will be in the form determined by the Committee, in
its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.

4.3 Share Options and Share Appreciation Rights. The Committee may grant Share
Options and Share Appreciation Rights under the Plan to those Participants whom
the Committee may from time to time select, in the amounts and pursuant to the
other terms and conditions that the Committee, in its discretion, may determine
and set forth in the Award Certificate, subject to the provisions below:

(a) Form. Share Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Share Options, Nonqualified Share Options or a combination of the two. If an
Incentive Share Option and a Nonqualified Share Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Award affect the right to exercise the other
Award. Share Appreciation Rights may be granted either alone or in connection
with concurrently or previously granted Nonqualified Share Options.

 

7



--------------------------------------------------------------------------------

(b) Exercise Price. The Committee will set the Exercise Price of Fair Market
Value Share Options or Share Appreciation Rights granted under the Plan at a
price that is equal to the Fair Market Value of a Share on the date of grant,
subject to adjustment as provided in Sections 5.3 and 5.4. The Committee will
set the Exercise Price of Premium-Priced Share Options at a price that is higher
than the Fair Market Value of a Share as of the date of grant. The Exercise
Price of Incentive Share Options will be equal to or greater than 110 percent of
the Fair Market Value of a Share as of the date of grant if the Participant
receiving such Share Options owns shares possessing more than 10 percent of the
total combined voting power of all classes of shares of the Company or any
Subsidiary, as defined in Code Section 424. The Exercise Price of a Share
Appreciation Right granted in tandem with a Share Option will equal the Exercise
Price of the related Share Option. The Committee will set forth the Exercise
Price of a Share Option or Share Appreciation Right in the Award Certificate.
Share Options granted under the Plan will, at the discretion of the Committee
and as set forth in the Award Certificate, be Fair Market Value Share Options,
Premium-Priced Share Options or a combination of Fair Market Value Share Options
and Premium-Priced Share Options.

(c) Term and Timing of Exercise. Each Share Option or Share Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions, unless determined otherwise by the Committee:

(i) The Committee will determine and set forth in the Award Certificate the date
on which any Award of Share Options or Share Appreciation Rights to a
Participant may first be exercised. Unless the applicable Award Certificate
provides otherwise, a Share Option or Share Appreciation Right will become
exercisable in equal annual installments over a period of four years from the
date of grant, and will lapse 10 years after the date of grant, except as
otherwise provided herein.

(ii) Except as set forth in Sections 5.4 and 5.5, upon a Participant’s
Termination of Employment , any unvested Share Options or Share Appreciation
Rights will be forfeited unless the Award Certificate provides otherwise. Any
Share Options or Share Appreciation Rights that are vested as of such
Termination of Employment will lapse, and will not thereafter be exercisable,
upon the earlier of (A) their original expiration date or (B) the date that is
90 (ninety) days after the date of such Termination of Employment, unless the
Award Certificate provides otherwise.

(iii) Share Options and Share Appreciation Rights of a deceased Participant may
be exercised only by the estate of the Participant or by the person given
authority to exercise the Share Options or Share Appreciation Rights by the
Participant’s will or by operation of law. If a Share Option or Share
Appreciation Right is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Share Option or Share
Appreciation Right has been transferred by the Participant’s will or the
applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Share Option or Share Appreciation Right is the duly
appointed executor or administrator of the deceased Participant or the person to
whom the Share Option or Share Appreciation Right has been transferred by the
Participant’s will or by applicable laws of descent and distribution.

(iv) Unless the applicable Award Certificate provides otherwise, a Share
Appreciation Right granted in tandem with a Share Option is subject to the same
terms and conditions as the related Share Option and will be exercisable only to
the extent that the related Share Option is exercisable.

(d) Payment of Exercise Price. The Exercise Price of a Share Option must be paid
in full when the Share Option is exercised. Payment of the Exercise Price may be
made in cash or by certified check, bank draft, wire transfer, or postal or
express money order, provided that the format is approved by the Company or a
designated third-party administrator. The Committee, in its discretion may also
allow payment to be made by any of the following methods, as set forth in the
Award Certificate:

 

8



--------------------------------------------------------------------------------

(i) Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver to the Company,
within the typical settlement cycle for the sale of equity securities on the
relevant trading market (or otherwise in accordance with the provisions of
Regulation T issued by the Federal Reserve Board), the amount of sale proceeds
with respect to the portion of the Shares to be acquired having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid;

(ii) Tendering (actually or by attestation) to the Company previously acquired
Shares that have been held by the Participant for at least six months, subject
to paragraph (iv), and that have a Fair Market Value on the date of exercise
equal to the applicable portion of the Exercise Price being so paid; or

(iii) Provided such payment method has been expressly authorized by the Board or
the Committee in advance and subject to any requirements of applicable law and
regulations, instructing the Company to reduce the number of Shares that would
otherwise be issued by such number of Shares as have in the aggregate a Fair
Market Value on the date of exercise equal to the applicable portion of the
Exercise Price being so paid.

(iv) The Committee, in consideration of applicable accounting standards, may
waive any holding period on Shares required to tender pursuant to clause (ii).

(e) Incentive Share Options. Incentive Share Options granted under the Plan will
be subject to the following additional conditions, limitations and restrictions:

(i) Eligibility. Incentive Share Options may be granted only to Employees of the
Company or a Subsidiary that is a subsidiary of the Company within the meaning
of Code Section 424.

(ii) Timing of Grant. No Incentive Share Option will be granted under the Plan
after the 10-year anniversary of the date on which the Plan was adopted by the
Board or, if earlier, the latest date on which the Plan was approved by the
Company’s shareholders.

(iii) Amount of Award. Subject to Sections 5.3 and 5.4 of the Plan, no more than
10 million Shares may be available for grant in the form of Incentive Share
Options.

(iv) Transfer Restrictions. In no event will the Committee permit an Incentive
Share Option to be transferred by an Employee other than by will or the laws of
descent and distribution, and any Incentive Share Option awarded under this Plan
will be exercisable only by the Employee during the Employee’s lifetime.

(v) Any Incentive Share Option awarded to a Participant who owns shares
possessing more than 10 percent of the total combined voting power of all
classes of shares of the Company or any Subsidiary, as defined in Code
Section 424, shall terminate on a date not later than the day preceding the
fifth anniversary of the date the Incentive Share Option was granted.

(f) Exercise of Share Appreciation Rights. Upon exercise of a Participant’s
Share Appreciation Rights, the Company will pay cash or Shares or a combination
of cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Share Appreciation Right was exercised. If Shares are paid for the
Share Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.

(g) No Repricing. Except in connection with a corporate transaction involving
the Company (including, without limitation, any share dividend, share split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of

 

9



--------------------------------------------------------------------------------

shares), the terms of outstanding Awards may not be amended to reduce the
Exercise Price of outstanding Share Options or Share Appreciation Rights or to
cancel outstanding Share Options or Share Appreciation rights in exchange for
cash, other Awards or Share Options or Share Appreciation Rights with an
exercise price that is less than the exercise price of the original Share
Options or Share Appreciation Rights without shareholder approval.

4.4 Short-Term Performance Awards. The Committee may grant Short-Term
Performance Awards to Participants in the form of cash or Shares (including
Share Options) that are subject to Performance Measures and other terms and
conditions that the Committee shall determine and set forth in the applicable
Award Certificate; provided, that any Short-Term Performance Awards granted to
Key Employees shall be subject to the provisions below:

(a) Performance Cycles. Short-Term Performance Awards shall be awarded in
connection with a Performance Cycle of no longer than 12 months.

(b) Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, or such shorter period as complies with the applicable
requirements of Code Section 162(m), the Committee will determine the Key
Employees who are eligible to receive a Short-Term Performance Award.

(c) Performance Measures; Targets; Award Criteria.

(i) Within 90 days after the commencement of a Performance Cycle, or such
shorter period as complies with the applicable requirements of Code
Section 162(m), the Committee will fix and establish in writing (A) the
Performance Measures that will apply to that Performance Cycle; (B) the Target
Amount applicable to each Award; and (C) subject to subsection (d) below, the
criteria for computing the amount that will be paid with respect to each level
of attained performance. The Committee will also set forth the minimum level of
performance, based on objective factors, that must be attained during the
Performance Cycle before any Short-Term Performance Award will be paid and the
percentage of the Target Amount that will become payable upon attainment of
various levels of performance that equal or exceed the minimum required level.
In applying Performance Measures, the Committee may, in its discretion, exclude
unusual, infrequently occurring or other items that it deems appropriate
(including any event listed in Sections 5.3 and 5.4 and the cumulative effect of
changes in the law, regulations or accounting rules) in compliance with the
applicable requirements of Code Section 162(m).

(ii) The Committee may reduce, but not increase, the amount payable to any Key
Employee with respect to any given Performance Cycle.

(d) Payment, Certification. No Short-Term Performance Award will vest with
respect to any Key Employee until the Committee certifies in writing the level
of performance attained for the Performance Cycle in relation to the applicable
Performance Measures.

(e) Form of Payment. Short-Term Performance Awards may be paid in cash or full
Shares, in the discretion of the Committee, and as set forth in the Award
Certificate. All such Awards shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Awards are no longer subject to
a substantial risk of forfeiture (as determined for purposes of Code
Section 409A), except to the extent that a Participant has elected to defer
payment under the terms of a duly authorized deferred compensation arrangement,
in which case the terms of such arrangement shall govern.

(f) Acceleration. Unless the applicable Award Certificate or the terms of an
Award provides otherwise, each Participant who has been granted a Short-Term
Performance Award that is outstanding as of the date of a Change in Control will
be deemed to have achieved a level of performance, as of the date of Change in
Control, that would cause all (100%) of the Participant’s Target Amount to
become payable.

 

10



--------------------------------------------------------------------------------

4.5 Long-Term Performance Awards. The Committee may grant Long-Term Performance
Awards to Participants in the form of cash or Shares (including Share Options)
that are subject to Performance Measures and other terms and conditions that the
Committee shall determine and set forth in the applicable Award Certificate;
provided, that any Long -Term Performance Awards granted to Key Employees shall
be subject to the provisions below:

(a) Performance Cycles. Long-Term Performance Awards will be awarded in
connection with a Performance Cycle that is no shorter than 12 months and no
longer than 5 years.

(b) Eligible Participants. Within 90 days after the commencement of a
Performance Cycle, the Committee will determine the Key Employees who will be
eligible to receive a Long-Term Performance Award for the Performance Cycle.

(c) Performance Measures; Targets; Award Criteria.

(i) Within 90 days after the commencement of a Performance Cycle, the Committee
will fix and establish in writing (A) the Performance Measures that will apply
to that Performance Cycle; (B) the Target Amounts and/or Target Vesting
Percentages applicable to each Award; and (C) subject to subsection (d) below,
the criteria for computing the amount that will be paid or will vest with
respect to each level of attained performance. The Committee will also set forth
the minimum level of performance, based on objective factors, that must be
attained during the Performance Cycle before any Long-Term Performance Award
will be paid or will vest, and the percentage of the Awards that will become
payable or will vest upon attainment of various levels of performance that equal
or exceed the minimum required level. In applying Performance Measures, the
Committee may, in its discretion, exclude unusual, infrequently occurring or
other items that it deems appropriate (including any event listed in
Sections 5.3 and 5.4 and the cumulative effect of changes in the law,
regulations or accounting rules) in compliance with the applicable requirements
of Code Section 162(m).

(ii) The Committee may reduce, but not increase, the amount of Long-Term
Performance Awards payable to any Key Employee with respect to any given
Performance Cycle.

(d) Payment, Certification. No Long-Term Performance Award will vest with
respect to any Key Employee until the Committee certifies in writing the level
of performance attained for the Performance Cycle in relation to the applicable
Performance Measures.

(e) Form of Payment. Long-Term Performance Awards may be paid in cash or full
Shares, in the discretion of the Committee, and as set forth in the Award
Certificate. All such Long-Term Performance Awards shall be paid no later than
the 15th day of the third month following the end of the applicable Performance
Cycle, except as otherwise provided in the applicable Award Certificate or to
the extent that a Participant has elected to defer payment under the terms of a
duly authorized deferred compensation arrangement, in which case the terms of
such arrangement shall govern.

4.6 Other Share-Based Awards. The Committee may, from time to time, grant Awards
(other than Share Options, Share Appreciation Rights, Short-Term Performance
Awards or Long-Term Performance Awards) to any Participant who the Committee may
from time to time select, which Awards consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares. These Awards may include, among other forms, Restricted Shares,
Restricted Units, or Deferred Share Units. The Committee will determine, in its
discretion, the terms and conditions that will apply to Awards granted pursuant
to this Section 4.6, which terms and conditions will be set forth in the
applicable Award Certificate.

(a) Vesting. Unless the Award Certificate provides otherwise, restrictions on
Share-Based Awards granted under this Section 4.6 will lapse in equal annual
installments over a period of four years beginning immediately after the date of
grant. Except as set forth in Sections 5.4 and 5.5, if the restrictions on
Share-Based Awards have not lapsed or been satisfied as of the Participant’s
Termination of Employment, such Awards will be forfeited by the Participant,
and, as the case may be, the Participant shall be required to retransfer any
Shares to the Company previously delivered to the Company in respect of such
Awards.

 

11



--------------------------------------------------------------------------------

(b) Grant of Restricted Shares. The Committee may grant Restricted Shares to any
Participant. The Participant will have all rights of a shareholder with respect
to the Shares, including the right to vote and to receive dividends or other
distributions, except that the Shares may be subject to a vesting schedule and
will be forfeited if the Participant attempts to sell, transfer, assign, pledge
or otherwise encumber or dispose of the Shares before the restrictions are
satisfied or lapse. Upon forfeiture, the Participant shall be required to
retransfer the Shares to the Company.

(c) Grant of Restricted Units. The Committee may grant Restricted Units to any
Participant, which Units will be paid in cash or whole Shares or a combination
of cash and Shares, in the discretion of the Committee, when the restrictions on
the Units lapse and any other conditions set forth in the Award Certificate have
been satisfied. For each Restricted Unit that vests, one Share will be paid or
an amount in cash equal to the Fair Market Value of a Share as of the date on
which the Restricted Unit vests.

(d) Grant of Deferred Share Units. The Committee may grant Deferred Share Units
to any Participant, which Units will be paid in whole Shares if the restrictions
on the Units have lapsed. One Share will be paid for each Deferred Share Unit
that becomes payable.

4.7 Nonemployee Director Awards.

(a) Annual Awards. Annually, the Committee shall grant an Award to each
Nonemployee Director in such an amount as the Board, in its discretion, may
approve in advance; provided that the fair market value (as determined under
GAAP) on the grant date of such Award does not exceed $200,000. Unless the
Committee determines otherwise, the form of such Awards shall be Restricted
Share Units with a one year vesting period, and shall be granted on the business
day following the annual general meeting of shareholders.

(b) Additional Awards. In addition to the annual Awards provided for above, the
Committee may, in its discretion, grant additional Awards to Nonemployee
Directors or prospective Nonemployee Directors, provided that in no event shall
such an Award be granted with respect to more than 20,000 Shares in any fiscal
year.

4.8 Substitute Awards. The Committee may make Awards under the Plan to Acquired
Grantees through the assumption of, or in substitution for, outstanding
share-based awards previously granted to such Acquired Grantees. Unless
otherwise agreed in the relevant documentation related to the acquisition, such
assumed or substituted Awards will be subject to the terms and conditions of the
original awards made by the Acquired Company, with such adjustments therein as
the Committee considers appropriate to give effect to the relevant provisions of
the acquisition agreement. Any grant of Incentive Share Options pursuant to this
Section 4.8 will be made in accordance with Code Section 424 and any final
regulations published thereunder.

4.9 Limit on Individual Grants. Subject to Sections 5.1, 5.3 and 5.4, no
Participant may be granted an Award with respect to more than 6 million Shares
in any calendar year, provided, that additional Awards in excess of such
limitation and up to 10 million Shares may be granted to a Reporting Person who
has been hired within the calendar year so long as such additional Awards are
made in the form of Share Options, Share Appreciation Rights or Long-Term
Performance Based Awards. The maximum amount that may be paid in cash or Shares
to any Participant pursuant to Short-Term Performance Awards is $5 million per
calendar year. The maximum amount that may be paid in cash to any Participant
pursuant to Long-Term Performance Awards is $5 million per calendar year and the
maximum number of Shares payable with respect to Long-Term Performance Awards
shall not exceed 6 million Shares for any calendar year (or 10 million Shares in
the circumstance described in the proviso of the preceding sentence) less the
number of Shares related to any other Awards granted in the same calendar year
to such Participant (pro rated, in each case, as appropriate over the applicable
Performance Cycles).

4.10 Termination for Cause. Notwithstanding anything to the contrary herein, if
a Participant incurs a Termination of Directorship or Termination of Employment
for Cause, then all of such Participant’s Awards will immediately be cancelled.
The exercise of any Share Option or Share Appreciation Right or the payment of
any Award may be delayed, in the Committee’s discretion, in the event that a
potential termination for Cause is pending.

 

12



--------------------------------------------------------------------------------

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

5.1 Shares Available. The Shares issuable under the Plan may consist of Shares
issued from the Company’s authorized share capital or conditional share capital
or treasury shares of the Company (including, for the avoidance of doubt, Shares
owned by any Subsidiary). The total number of Shares reserved for Awards under
the Plan is the sum of (i) 50,000,000 and (ii) any Shares subject, as of
October 1, 2012, to the outstanding awards under the Tyco International Ltd.
2004 Share and Incentive Plan that cease for any reason to be subject to such
awards (other than by reason of exercise or settlement of the awards to the
extent they are exercised for or settled in vested and nonforfeitable Shares) as
may be adjusted by Sections 5.3 and 5.4. Awards denominated in Shares that are
granted as Share Options or Share Appreciation Rights shall at the time of
grant, reduce, on a 1-for-1 basis, the number of Shares available under the
Plan. Awards denominated in Shares that are granted as Restricted Shares,
Restricted Units, Performance Units, Other Share-Based Awards, or in respect of
Short-Term Performance Awards or Long-Term Performance Awards (other than
performance based Share Options) shall at the time of grant, reduce, on a
1-for-3.32 basis, the number of Shares available under the Plan.

5.2 Counting Rules. The following Shares related to Awards under this Plan shall
restore Shares available in the same amount in which the Award reduced the
Shares available set forth in Section 5.1:

(a) Shares related to Awards paid in cash;

(b) Shares related to Awards that expire, are forfeited or cancelled, or
terminate for any other reason without issuance of Shares;

(c) Any Shares issuable in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of an Acquired Company by the Company
or a combination of the Company with another company; and

(d) Any Restricted Shares that are returned to the Company as Restricted Shares.

Any Shares that become issuable under the Plan as a result of an adjustment to
an outstanding Award in connection with the Company’s spin-offs of The ADT
Corporation and Tyco Flow Control International Ltd. and related transactions
(the “Separation”) shall not be counted against the number of Shares available
set forth in Section 5.1. For the avoidance of doubt, the full number of Share
Appreciation Rights granted that are to be settled by the issuance of Shares
shall be counted at the time of grant against the number of Shares available set
forth in Section 5.1, regardless of the number of Shares actually issued upon
settlement of such Share Appreciation Rights. Furthermore, any Shares withheld
to satisfy tax withholding obligations on an Award issued under the Plan, Shares
tendered to pay the exercise price of an Award under the Plan, and Shares
repurchased on the open market with the proceeds of an Option exercise shall not
restore Shares available for grant under this Plan.

5.3 Adjustments. In the event of a change in the outstanding Shares by reason of
a share split, reverse share split, dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
appropriate adjustments to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan (including
adjustments to Shares available).

 

13



--------------------------------------------------------------------------------

5.4 Change in Control.

(a) Acceleration. Unless the applicable Award Certificate provides otherwise,
for any Participant who incurs a Change in Control Termination, all unvested
Share Options and Share Appreciation Rights will become exercisable as of the
later of (i) the effective date of the Change in Control and (ii) the effective
date of the Change in Control Termination, and all conditions to vesting will be
waived with respect to all other unvested Awards that are denominated in Shares.
In such a case, with respect to Short-Term Performance Awards and Long-Term
Performance Awards, performance will be deemed to have been achieved at a level
of performance, as determined in the sole discretion of the Committee, at the
higher of 100% of the Participant’s Target Amount and the level of actual
performance as of the date of the Change in Control.

(b) Adjustment, Conversion and Payment. In addition to the foregoing, no later
than 90 days after the date of Change in Control, the Committee (as constituted
prior to the date of Change in Control) shall provide for the following actions
to apply to each Award that is outstanding as of the date of Change in Control:
(i) an adjustment to such Award as the Committee deems appropriate to reflect
such Change in Control, (ii) the acquisition of such Award, or substitution of a
new right therefor, by the acquiring or surviving entity after such Change in
Control, or (iii) the purchase of such Award for an amount of cash equal to the
amount that could have been attained upon the exercise or redemption of such
Award immediately prior to the Change in Control had such Award been exercisable
or payable at such time. Any payment made pursuant to this Section 5.4(b) shall
include the value of any dividend equivalents credited with respect to such
Award and accrued interest on such dividend equivalents. The Committee may
specify how an Award will be treated in the event of a Change in Control either
when the Award is granted or at any time thereafter, except as otherwise
provided herein.

5.5 Vesting upon Death, Disability and Retirement. Unless the applicable Award
Certificate provides otherwise:

(a) upon the death or Disability of a Participant, all unvested Awards held by
such Participant shall vest, and with respect to all of such Participant’s Share
Options and Share Appreciation Rights, such Awards will be exercisable until the
earlier of (i) their original expiration date and (ii) the date that is three
years after the date on which the Participant dies or incurs a Disability.

(b) upon the Termination of Employment of a Participant for any reason other
than the Participant’s death or Disability or due to a Change in Control, if the
Participant has attained age 55, and the sum of the Participant’s age and years
of service with the Company is 60 or higher, a pro rata portion of each Award
held by such Participant shall vest based on the number of full months of
service completed commencing on the grant date of such Award and ending on the
date of Termination of Employment divided by the full number of months required
to achieve complete vesting. With respect to all of such Participant’s Share
Options and Share Appreciation Rights, such Awards will be exercisable until the
earlier of (i) their original expiration date and (ii) the date that is three
years after the date of Termination of Employment.

5.6 Fractional Shares. The Committee may, in its discretion, determine whether
fractional shares may be settled in cash, shares or cancelled.

5.7 Dividends and Dividend Equivalents. At the discretion of the Committee and
as set forth in the applicable Award Certificate, dividends issued on Shares may
be credited with respect to any Award other than a Share Option or Share
Appreciation Right in the form of dividend equivalents. Dividend equivalents
will be subject to such vesting and other terms as are determined by the
Committee and set forth in the applicable Award Certificate. For any Award that
is entitled to dividend equivalents, (i) unless the Award Certificate provides
otherwise, such dividend equivalent shall equal, on a per Share basis, the
quotient produced by dividing the cash value of the dividend by the Fair Market
Value of one Share as of the date the dividend is paid, (ii) such dividend
equivalent shall vest at the same time, and only to the extent that, the
underlying Award vests (taking into account any applicable performance
conditions).

 

14



--------------------------------------------------------------------------------

ARTICLE VI

AMENDMENT AND TERMINATION

6.1 Amendment. The Plan may be amended at any time and from time to time by the
Board or the Committee without the approval of shareholders of the Company,
except that no material revision to the terms of the Plan will be effective
until the amendment is approved by the shareholders of the Company. A revision
is “material” for this purpose if it materially increases the number of Shares
that may be issued under the Plan (other than an increase pursuant to
Sections 5.3 and 5.4 of the Plan), expands the types of Awards available under
the Plan, materially expands the class of persons eligible to receive Awards
under the Plan, materially extends the term of the Plan, materially decreases
the Exercise Price at which Share Options or Share Appreciation Rights may be
granted, reduces the Exercise Price of outstanding Share Options or Share
Appreciation Rights, results in the replacement of outstanding Share Options and
Share Appreciation Rights with new Awards that have an Exercise Price that is
lower than the Exercise Price of the replaced Share Options and Share
Appreciation Rights, or otherwise requires the consent of shareholders under
applicable law, regulation or exchange listing standard; provided, that the
Board may, in its discretion, amend Section 4.7 to increase the maximum amount
of Awards permitted to be granted to Nonemployee Directors in any calendar year.
No amendment of the Plan or any outstanding Award made without the Participant’s
written consent may adversely affect any right of a Participant with respect to
an outstanding Award.

6.2 Termination. The Plan will terminate upon the earlier of the following dates
or events to occur:

(a) the adoption of a resolution of the Board terminating the Plan; or

(b) the day before the 10th anniversary of the most recent effective date
following shareholder approval of the Plan.

No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.

ARTICLE VII

GENERAL PROVISIONS

7.1 Nontransferability of Awards. No Award under the Plan will be subject in any
manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons will otherwise acquire any rights therein, except
as provided below.

(a) Any Award may be transferred by will or by the laws of descent or
distribution.

(b) The Committee may provide in the applicable Award Certificate that all or
any part of an Award (other than an Incentive Share Option) may be transferred
to a family member. For purposes of this subsection (b), “family member”
includes any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law of the
Participant, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests.

Any transferred Award will be subject to all of the same terms and conditions as
provided in the Plan and the applicable Award Certificate. The Participant or
the Participant’s estate will remain liable for any withholding tax that may be
imposed by any federal, state or local tax authority. The Committee may,

 

15



--------------------------------------------------------------------------------

in its discretion, disallow all or a part of any transfer of an Award pursuant
to this subsection (b) unless and until the Participant makes arrangements
satisfactory to the Committee for the payment of any withholding tax.

(c) Except as otherwise provided in the applicable Award Certificate, any
Nonqualified Share Option transferred by a Participant pursuant to this
subsection (c) may be exercised by the transferee only to the extent that the
Award would have been exercisable by the Participant had no transfer occurred.
The transfer of Shares upon exercise of the Award will be conditioned on the
payment of any withholding tax.

(d) Restricted Shares may be freely transferred after the restrictions lapse or
are satisfied and the Shares are delivered, and, if applicable, in compliance
with Rule 144 under the Securities Act, or pursuant to an effective registration
for resale under the Securities Act.

(e) In no event may a Participant transfer an Incentive Share Option other than
by will or the laws of descent and distribution.

7.2 Withholding of Taxes. The Committee, in its discretion, may satisfy a
Participant’s tax withholding obligations by any of the following methods or any
method as it determines to be in accordance with the laws of the jurisdiction in
which the Participant resides, has domicile or performs services.

(a) Share Options and Share Appreciation Rights. As a condition to the delivery
of Shares pursuant to the exercise of a Share Option or Share Appreciation
Right, the Committee may require that the Participant, at the time of exercise,
pay to the Company by cash, certified check, bank draft, wire transfer or postal
or express money order an amount sufficient to satisfy any applicable tax
withholding obligations. The Committee may also, in its discretion, accept
payment of tax withholding obligations through any of the Exercise Price payment
methods described in Section 4.3(d).

(b) Other Awards Payable in Shares. The Participant shall satisfy the applicable
tax withholding obligations arising in connection with the release of
restrictions on Restricted Units, Restricted Shares and other Share-Based Awards
by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Participant may also satisfy the tax
withholding obligations by other methods, including selling or withholding
Shares that would otherwise be available for delivery, provided that the Board
or the Committee has specifically approved such payment method in advance.

(c) Awards Paid in Cash. The Company may satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.

7.3 Code Section 162(m). The Committee or, to the extent required by applicable
law, the Board, may, in its discretion grant Awards that are intended to be
“performance-based compensation” under Section 162(m). The Committee or, to the
extent required by applicable law, the Board, will have the authority, in its
sole and absolute discretion, to interpret and administer the Plan consistent
with Code Section 162(m) with respect to Key Employees. For the purposes of the
Plan, it shall be presumed, unless the Committee indicates to the contrary, that
all Awards to Key Employees are intended to qualify as “performance-based
compensation” under Code Section 162(m). If the Committee does not intend an
Award to a Participant to qualify as performance-based compensation under Code
Section 162(m), the Committee shall reflect its intent in its records in such
manner as the Committee determines to be appropriate

7.4 No Implied Rights. A Participant’s rights, if any, in respect of or in
connection with any Award are derived solely from the discretionary decision of
the Company to permit the individual to participate in the Plan and to benefit
from a discretionary Award. By accepting an Award under the Plan, a Participant
expressly acknowledges that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional

 

16



--------------------------------------------------------------------------------

Awards. Any Award granted hereunder is not intended to be compensation of a
continuing or recurring nature, or part of a Participant;s normal or expected
compensation, and in no way represents any portion of a Participant’s salary,
compensation, or other remuneration for purposes of pension benefits, severance,
redundancy, resignation or any other purpose.

Neither the Plan, nor any Award granted under the Plan, shall be deemed to give
any individual a right to remain an Employee or Director of the Company or any
Subsidiary. The Company and its Subsidiaries reserve the right to terminate the
service of any person at any time, and for any reason, subject to applicable
laws, the Company’s charter documents and any other applicable written agreement
(if any), and such terminated person shall be deemed irrevocably to have waived
any claim to damages or specific performance for breach of contract or
dismissal, compensation for loss of office, tort or otherwise with respect to
the Plan or any outstanding Award that is forfeited and/or is terminated by its
terms or to any future Award.

7.5 No Obligation to Exercise Awards. The grant of a Share Option or Share
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.

7.6 No Rights as Shareholders. Except as otherwise specifically provided herein
or in the applicable Award Certificate, a Participant who is granted an Award
under the Plan will have no rights as a shareholder of the Company with respect
to the Award unless and until the Shares underlying the Award are issued in the
Participant as evidenced by an appropriate entry on the books of the Company or
a duly authorized transfer agent of the Company. The right of any Participant to
receive an Award by virtue of participation in the Plan will be no greater than
the right of any unsecured general creditor of the Company.

7.7 No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.

7.8 Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except as the
Committee otherwise provides. The adoption of the Plan will have no effect on
awards made or to be made under any other benefit plan covering an employee of
the Company or a Subsidiary or any predecessor or successor of the Company or a
Subsidiary.

7.9 Securities Law Compliance. Awards under the Plan are intended to satisfy the
requirements of Rule 16b-3 under the Exchange Act. If any provision of this Plan
or any grant of an Award would otherwise frustrate or conflict with this intent,
that provision will be interpreted and deemed amended so as to avoid conflict.
No Participant will be entitled to a grant, exercise, transfer or payment of any
Award if the grant, exercise, transfer or payment would violate the provisions
of the Sarbanes-Oxley Act of 2002 or any other applicable law.

7.10 Section 409A of the Code. Notwithstanding other provisions of the Plan, or
any applicable Award Certificate, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax upon a Participant under
Code Section 409A. In the event that it is reasonably determined by the
Committee that, as a result of Code Section 409A, payments in respect of any
Award under the Plan may not be made at a time contemplated by the terms of the
Plan or the applicable Award Certificate, as the case may be, without causing
the Participant holding such Award to be subject to taxation under Code
Section 409A, the Company shall make such payment on the first day that would
not result in the Participant incurring any tax liability under Code
Section 409A. References under the Plan or the terms of the applicable Award
Certificate to the Participant’s termination of employment shall be deemed to
refer to the date upon which the Participant has experienced a “separation from
service” within the meaning of Code Section 409A. Notwithstanding anything
herein to the contrary, (a) if at the time of the Participant’s separation from
service with any Service Recipient, the Participant is a “specified employee” as
defined in Code Section 409A, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such separation
from service is necessary in order to prevent the imposition of any accelerated
or additional tax under Code Section 409A, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder to the
minimum extent necessary to satisfy Code Section 409A until the date that is six
months and one day following the Participant’s separation from service with all
Service Recipients (or the earliest date that is permitted under Code

 

17



--------------------------------------------------------------------------------

Section 409A), if such payment or benefit is payable upon a termination of
employment, and (b) if any other payments of money or other benefits due to the
Participant hereunder would cause the application of an accelerated or
additional tax under Code Section 409A, such payments or other benefits shall be
deferred, if deferral will make such payment or other benefits compliant under
Code Section 409A, or otherwise such payment or other benefits shall be
restructured, ot the minimum extent necessary, in a manner, reasonably
determined by the Committee, that does not cause such an accelerated or
additional tax or result in an additional cost to the Company.

7.11 Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by the law of the Company’s place
of incorporation and construed accordingly. If any provision of the Plan is held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or unenforceability will not affect any other parts of
the Plan, which parts will remain in full force and effect.

7.12 Forfeiture; Clawback. The Committee may, in its discretion, provide in an
Award Certificate provisions it deems appropriate related to non-competition,
non-solicitation, confidentiality, anti-disparagement and similar matters. The
Committee may, in its discretion, specify in an Award or a policy that will be
incorporated into an Award agreement by reference, that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Employment for cause, termination of the Participant’s provision
of services to the Company or any of its Subsidiaries, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or restatement of the Company’s financial statements to reflect
adverse results from those previously released financial statements, as a
consequence of errors, omissions, fraud, or misconduct.

 

18